DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:   line 1, recites “the RERAM resistive layer” but it should read “the RERAM resistive dielectric layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. US 2011/0272664.
Regarding claim 11, Tada et al. discloses a method of forming a resistive random access memory (RERAM), comprising: 
providing a first RERAM electrode layer 5a, Fig. 8A; 
providing a RERAM resistive dielectric layer 9, Fig. 8A; 
providing a second RERAM electrode layer 10, 11, Fig. 8A, wherein the RERAM resistive dielectric layer 9 is between the first RERAM electrode layer 5a and the second RERAM electrode layer 10, 11; 
encapsulating at least a portion of the first RERAM electrode layer 5a, the second RERAM electrode layer 10, 11 and the RERAM resistive dielectric layer 9 with a first dielectric 24, Fig. 8B; and 
etching a via 71a through the first dielectric 24 so as to expose a first portion of the second RERAM electrode layer 11 (e.g. [0175], the etching performed in a manner so that the first portion of the second RERAM electrode layer is subjected to an oxygen- free plasma etch, the oxygen-free plasma etch being a hydrofluorocarbon or fluorocarbon-based plasma etch (e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method).
Regarding claim 12, Tada et al. discloses the method of claim 11, the first dielectric comprising a silicon nitride [0144].  
Regarding claim 15, Tada et al. discloses the method of claim 11, wherein a first oxygen concentration in the first portion 11 of the second RERAM electrode layer 11 is the same as a second oxygen concentration in second portions 11 of the second RERAM electrode layer 11, the second portions of the second RERAM electrode layer 11 not being exposed to the oxygen-free plasma etch (e.g. [0174].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. US 2011/0272664.
Regarding claim 1, Tada et al. Figs. 6, 7A-10B discloses a method of forming a resistive random access memory (RERAM), comprising: 
providing a first RERAM electrode layer 5; 
providing a RERAM resistive dielectric layer 9 (e.g. variable resistance element); 
providing a second RERAM electrode layer 10,11, wherein the RERAM resistive dielectric layer 9 is between the first RERAM electrode layer 5 and the second RERAM electrode layer 10,11; 
providing a first dielectric layer 24 overlying the second RERAM electrode layer 10,11; and 

Tada et al. does not expressly disclose the intended-outcome, functional language recitation of “wherein utilizing the oxygen-free plasma etch controls oxygen vacancies in the RERAM”. However, controlling the oxygen vacancies in the RERAM will naturally result because of the use of the oxygen-free plasma etch. 
Regarding claim 2, Tada et al. teaches the method of claim 1, wherein the RERAM resistive dielectric layer comprises a metal oxide selected from a group of hafnium oxide (HfO), tantalum oxide (TaOx) [0040], aluminum oxide (AIOx), zirconium oxide (ZrOx) or titanium oxide (TiOx) and their mixtures.  
Regarding claim 3, Tada et al. teaches the method of claim 1, the first dielectric layer comprising silicon nitride [0144].  
Regarding claim 4, Tada et al. teaches the method of claim 3, the RERAM resistive dielectric layer comprising hafnium oxide (HfO), tantalum oxide (TaOx) [0040], aluminum oxide (AIOx), zirconium oxide (ZrOx) or titanium oxide (TiOx) and their mixtures.  
Regarding claim 5, Tada et al. teaches the method of claim 4, the oxygen-free plasma etch being a hydrofluorocarbon or fluorocarbon-based plasma etch (e.g. [0062], 
Regarding claim 8, Tada et al. teaches the method of claim 1, the oxygen-free plasma etch being a hydrofluorocarbon or fluorocarbon-based plasma etch e.g. [0062], fluorocarbon etching gas used in the reactive dry etching of the layers in the manufacturing method).  
  
Claims 6, 7, 9, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. as applied to claims 5, 8 and 12 above, and further in view of Inui US 2015/0357200.
Regarding claim 6, Tada et al. teaches the method of claim 5. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon oxide and silicon nitride using etching gas comprising a hydrofluorocarbon-based plasma [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a hydrofluorocarbon-based plasma as taught by Inui in the process of Tada et al. for the purpose of forming a contact hole having a high aspect ratio in a multilayered laminate film, to implement etching that forms a rectangular hole shape having an excellent sidewall shape (i.e., a hole shape in which an abnormal protrusion or the like is not formed on the sidewall, and the sidewall is smooth) while ensuring high selectivity with respect to a mask, and preventing a situation in which the holes are clogged by a deposited film [0009].
claim 7, Tada et al. as modified by Inui teaches the method of claim 6, the hydrofluorocarbon comprising C4H9F [0008].  
Regarding claim 9, Tada et al. teaches the method of claim 8. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon oxide and silicon nitride using etching gas comprising a hydrofluorocarbon-based plasma [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a hydrofluorocarbon-based plasma as taught by Inui in the process of Tada et al. for the purpose of forming a contact hole having a high aspect ratio in a multilayered laminate film, to implement etching that forms a rectangular hole shape having an excellent sidewall shape (i.e., a hole shape in which an abnormal protrusion or the like is not formed on the sidewall, and the sidewall is smooth) while ensuring high selectivity with respect to a mask, and preventing a situation in which the holes are clogged by a deposited film [0009].
Regarding claim 10, Tada et al. as modified by Inui teaches the method of claim 9, the hydrofluorocarbon comprising C4H9F [0008].  
Regarding claim 13, Tada et al. teaches the method of claim 12. Tada et al. does not teach the oxygen-free plasma etch being a hydrofluorocarbon-based plasma etch.  Inui teaches a method of etching a multilayered laminate film that includes silicon oxide and silicon nitride using etching gas comprising a hydrofluorocarbon-based plasma [0008]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a hydrofluorocarbon-based plasma as taught by Inui in the process of Tada et al. for the purpose of forming a contact hole 
Regarding claim 14, Tada et al. as modified by Inui teaches the method of claim 13, the hydrofluorocarbon comprising C4H9F [0008].  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. as applied to claim 15 above, and further in view of Lee et al. US 2019/0123273.
Regarding claim 16, Tada et al. teaches the method of claim 15, wherein the RERAM resistive layer comprises tantalum oxide [0154]. Tada et al. does not teach a RERAM resistive layer comprises hafnium oxide. Lee et al. teaches a RERAM resistive layer may comprise hafnium oxide or tantalum oxide [0101]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use hafnium oxide as the variable resistance layer 9 in Tada et al. as taught by Lee et al. The motivation is to provide a variable resistive material to store information due to a resistance difference through non-uniform diffusion of oxygen, i.e. an oxygen ion gradient by controlling the voltage applied through the first and second electrodes in the RRAM [0101]. In addition the court has held that choosing from a finite number of identified, predictable solutions, with a prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898